NO. 07-06-0210-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                   JULY 27, 2006
                          ______________________________

                             LESLIE C. CHEW, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

            FROM THE 364TH DISTRICT COURT OF LUBBOCK COUNTY;

        NO. 2006-411688; HONORABLE BRADLEY S. UNDERWOOD, JUDGE
                      _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                                MEMORANDUM OPINION


       Pursuant to a plea of guilty, appellant Leslie C. Chew was convicted of theft, in an

amount less than $1,500, enhanced by two prior convictions, and punishment was

assessed at 18 months incarceration in a state jail facility. Proceeding pro se, appellant

filed notice of appeal challenging the conviction.


       We have received a certification of right of appeal by which the trial court certified

that the underlying case was a plea-bargain case with no right of appeal. By letter, dated

June 1, 2006, this Court notified appellant that the certification indicated that he had no
right of appeal. In this letter, we further notified appellant that the appeal was subject to

dismissal unless he provided this Court with an amended certification providing that he has

the right of appeal or otherwise demonstrates that there exists other grounds for continuing

the appeal by June 16, 2006. See TEX . R. APP. P. 25.2(a)(2), (d); Stowe v. State, 124
S.W.3d 228, 232 (Tex.App.–El Paso 2003, no pet.). No amended certification reflecting

a right to appeal has been filed and appellant has failed to demonstrate other grounds for

continuing the appeal. 1


       Therefore, the appeal is dismissed.




                                                   Mackey K. Hancock
                                                       Justice




Do not publish.




       1
        Appellant did file a letter with this Court requesting that the appeal be continued.
However, this letter fails to identify any appellate issues relating to matters that were raised
by written motion filed and ruled on before trial nor did it identify any efforts by the
appellant to obtain the trial court’s permission to appeal. See TEX . R. APP. P. 25.2(a)(2).
A pro se defendant is held to the same standard as any attorney who represents a
defendant. See Johnson v. State, 760 S.W.2d 277, 279 (Tex.Crim.App. 1988).

                                               2